               Case 19-12269-CSS             Doc 297           Filed 12/17/19    Page 1 of 33



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

                                                           §
In re:                                                     §     Chapter 11
                                                           §
MTE Holdings LLC, et al., 1                                §     Case No. 19-12269 (CSS)
                                                           §     Jointly Administered
                          Debtors.                         §
                                                           §     Re: D.I. 49, 112

      SECOND INTERIM ORDER UNDER BANKRUPTCY CODE SECTIONS 105(a),
            361, 362, 363, 503, AND 507, BANKRUPTCY RULES 4001 AND 9014
      (I) AUTHORIZING DEBTORS TO USE CASH COLLATERAL; (II) GRANTING
           ADEQUATE PROTECTION TO PREPETITION SECURED PARTIES;
    (III) MODIFYING AUTOMATIC STAY; AND (IV) GRANTING RELATED RELIEF

         Upon the motion (the “Motion”) of the above-referenced debtors, as debtors in

possession (collectively, the “Debtors”) in the above-captioned cases (the “Cases”), pursuant to

sections 105, 361, 362, 363, 503 and 507 of title 11 of the United States Code, 11 U.S.C. §§101-

1532 (the “Bankruptcy Code”), Rules 2002, 4001 and 9014 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”), seeking, among other things:

         (a)     authorization for the Debtors, pursuant to sections 105, 361, 362, 363, 503 and
                 507 of the Bankruptcy Code to (i) use cash collateral, as such term is defined in
                 section 363(a) of the Bankruptcy Code (“Cash Collateral”) 2, and all other
                 Prepetition Collateral (as defined herein), solely in accordance with the terms of
                 this interim order (the “Interim Order”), and (ii) provide adequate protection to
                 Natixis, New York Branch, as administrative agent (in such capacity, together
                 with its successors in such capacity, the “Administrative Agent”) and as Issuing
                 Bank under the Credit Agreement (as defined herein), and the other Prepetition
                 Secured Parties (as defined herein);




1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number are: MTE Holdings LLC (7894); MTE Partners LLC (1158); Olam Energy Resources I LLC
(0770); MDC Energy LLC (9140); MDC Texas Operator LLC (1087); MDC Reeves Energy LLC (3644); and Ward
I, LLC (6817). The Debtors’ address is 280 East 96th Street, Suite 210, Indianapolis, IN 46240.
2
         Notwithstanding anything set forth in this Interim Order, Cash Collateral shall not include the funds on
deposit in the two bank accounts held at BNY Mellon and numbered 2775838400 and 2775888400, respectively, in
the name of MTE Holdings LLC.


                                                       1
             Case 19-12269-CSS          Doc 297      Filed 12/17/19     Page 2 of 33



       (b)     modification of the automatic stay imposed by section 362 of the Bankruptcy
               Code to the extent necessary to implement and effectuate the terms and provisions
               of this Interim Order;

       (c)     except to the extent of the Carve Out (as defined herein), and subject to entry of
               the Final Order, the waiver of all rights to surcharge any Prepetition Collateral or
               Collateral (as defined herein) under sections 506(c) or 552(b) of the Bankruptcy
               Code or any other applicable principle of equity or law;

       (d)     that this Court hold an interim hearing (the “Interim Hearing”) to consider the
               relief sought in the Motion and entry of the proposed Interim Order;

       (e)     that this Court schedule a final hearing (the “Final Hearing”) to consider entry of
               a final order granting the relief requested in the Motion on a final basis (the “Final
               Order”); and

       (f)     waiver of any applicable stay with respect to the effectiveness and enforceability
               of this Interim Order (including a waiver pursuant to Bankruptcy Rule 6004(h));

and the Interim Hearing having been held by the Court on December 16, 2019; and the Final

Hearing having been scheduled by the Court for January 15, 2020 at 10:00 a.m. (Prevailing

Eastern Time) pursuant to Bankruptcy Rule 4001, notice of the Motion and the relief sought

therein having been given by the Debtors as set forth in this Interim Order; and the Court having

considered the Budget (as defined herein) filed and served by the Debtors, offers of proof,

evidence adduced, and the statements of counsel at the Interim Hearing; and it appearing to the

Court that granting the relief sought in the Motion on the terms and conditions herein contained

is necessary and essential to enable the Debtors to preserve the value of the Debtors’ businesses

and assets and that such relief is fair and reasonable and that entry of this Interim Order is in the

best interest of the Debtors and their respective estates and creditors; and due deliberation and

good cause having been shown to grant the relief sought in the Motion,

       IT IS HEREBY FOUND AND DETERMINED THAT:

       A.      Petition Date. On October 22, 2019, MTE Holdings LLC filed a voluntary

petition for relief under chapter 11 of the Bankruptcy Code with the United States Bankruptcy



                                                 2
              Case 19-12269-CSS          Doc 297      Filed 12/17/19     Page 3 of 33



Court for the District of Delaware (the “Court”). On October 23, 2019, MTE Partners LLC and

Olam Energy Resources I LLC filed voluntary petitions for relief under chapter 11 of the

Bankruptcy Code with the Court. On November 8, 2019, MDC Energy LLC (“MDC Energy”)

and the remaining above-captioned Debtors filed voluntary petitions for relief under chapter 11

of the Bankruptcy Code with the Court. Each Debtor has continued with the management and

operation of its respective businesses and properties as a debtor in possession pursuant to

sections 1107 and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in

the chapter 11 cases (the “Cases”).

       B.      Credit Agreement. Prior to the Petition Date, the Lenders (as defined herein)

made certain loans and extensions of credit pursuant to and in accordance with the terms and

conditions of that certain Credit Agreement dated as of September 17, 2018 (as amended,

restated, supplemented or otherwise modified from time to time, the “Credit Agreement,” and

together with all other documentation executed in connection therewith, including without

limitation, the Guaranty Agreement (as defined in the Credit Agreement), the Letter of Credit

Agreements (as defined in the Credit Agreement) the Security Agreement (as defined in the

Credit Agreement) and all other Loan Documents (as defined in the Credit Agreement)

(collectively, the “Credit Documents”), among MDC Energy, as Borrower, the Administrative

Agent, the lenders from time to time party thereto (such lenders, the “Lenders”), the Issuing

Bank of letters of credit thereunder (the “Issuing Bank”) and each of the other “Secured Parties”

(as defined in the Credit Agreement) (the Administrative Agent, the Lenders, the Issuing Bank

and the other Secured Parties, collectively, the “Prepetition Secured Parties”).

       C.      Debtors’ Admissions With Respect to the Prepetition Secured Indebtedness.

Subject to entry of the Final Order, and subject only to the rights of parties in interest specifically




                                                  3
             Case 19-12269-CSS          Doc 297      Filed 12/17/19    Page 4 of 33



set forth in paragraph 23 of this Interim Order (and subject to the limitations thereon contained in

such paragraph), the Debtors admit, stipulate and agree that:

        As of the Petition Date, the Debtors that are the Borrower and the Guarantors (as such
terms are defined in the Credit Agreement) (collectively, the “Prepetition Loan Parties”) under
the Credit Documents were justly and lawfully indebted and liable, without defense,
counterclaim, or offset of any kind, to the Lenders in the aggregate principal amount of
approximately $56,867,644.20, plus any accrued interest, fees, letters of credit, and other
amounts that may be due and payable thereunder (collectively, the “Prepetition Secured
Indebtedness”). The Prepetition Secured Indebtedness includes any and all principal amounts
owing or outstanding under the Credit Agreement, interest on, fees and other costs, expenses,
and charges owing in respect of, such amounts, and any and all obligations and liabilities,
contingent or otherwise, owed in respect of the letters of credit, swap obligations, banking
services, or other obligations outstanding thereunder. The Prepetition Secured Indebtedness,
including the amounts specified in this paragraph, constitutes the legal, valid, and binding
obligations of the Prepetition Loan Parties, enforceable in accordance with its terms (other than
in respect of the stay of enforcement arising under section 362 of the Bankruptcy Code), without
objection, offset, defense, or counterclaim of any kind or nature to the Prepetition Secured
Indebtedness. None of the Prepetition Loan Parties, either collectively or individually, have or
shall assert any claim, counterclaim, setoff, or defense of any kind, nature, or description that
would in any way affect the validity, enforceability, and non-avoidability of any of the
Prepetition Secured Indebtedness. The Prepetition Secured Indebtedness and any amounts
previously paid to any Prepetition Secured Party pursuant to the terms of the Credit Agreement,
on account thereof, or with respect thereto are not subject to avoidance, reduction, disallowance,
impairment, recharacterization, or subordination pursuant to the Bankruptcy Code or applicable
non-bankruptcy law, except as provided in the Credit Documents or this Interim Order.

       D.      Debtors’ Admissions With Respect to Collateral and Liens. Subject to entry of

the Final Order, and subject only to the rights of parties in interest specifically set forth in

paragraph 23 of this Interim Order (and subject to the limitations thereon contained in such

paragraph), the Debtors admit, stipulate and agree that:

               i.      Pursuant to the Security Agreement, the Mortgages (as defined in the
                       Credit Agreement), the Guaranty Agreement and all other Security
                       Instruments, the Prepetition Loan Parties granted senior security interests
                       in, and continuing, valid, binding, enforceable and perfected first priority
                       liens on, certain assets of the Prepetition Loan Parties (as more
                       specifically defined below, the “Prepetition Collateral”) to and/or for the
                       benefit of the Prepetition Secured Parties (the “Prepetition Liens”). The
                       Prepetition Collateral includes any interest in any kind of property or
                       asset, whether real, personal or mixed, or tangible or intangible, including
                       Cash, securities, accounts and contract rights, of the Prepetition Loan
                       Parties, in or upon which a Lien, Mortgage, deed of trust, or other security


                                                 4
              Case 19-12269-CSS          Doc 297      Filed 12/17/19     Page 5 of 33



                       interest has been granted in favor or for the benefit of the Prepetition
                       Secured Parties in connection with, pursuant to, or under the applicable
                       Credit Documents that existed as of the Petition Date and, subject to
                       section 552 of the Bankruptcy Code, postpetition proceeds, products,
                       offspring, rents, and profits.

               ii.     The Credit Documents are valid and binding agreements and obligations
                       of the Prepetition Loan Parties, and the Prepetition Liens constitute valid,
                       binding, enforceable, and perfected first priority security interests and
                       Liens, as that term is defined in the Credit Documents (“Liens”), which
                       are not subject to avoidance, recharacterization, recovery, reduction,
                       disallowance, impairment, or subordination pursuant to the Bankruptcy
                       Code or applicable non-bankruptcy law, except as provided in the Credit
                       Documents or this Interim Order.

               iii.    The Administrative Agent has properly perfected its security interests and
                       Prepetition Liens in and on the Prepetition Collateral by taking possession
                       of, or obtaining control over, certain assets, and/or by filing UCC-1
                       financing statements, Mortgages, or other required documents against the
                       Prepetition Loan Parties, and such Prepetition Collateral in the proper state
                       or county offices for the perfection of such security interests and Liens.

       E.      Debtors’ Admissions With Respect to Cash Collateral. Subject to entry of the

Final Order, and subject only to the rights of parties in interest specifically set forth in paragraph

23 of this Interim Order (and subject to the limitations thereon contained in such paragraph), the

Debtors admit, stipulate and agree that all of the Prepetition Loan Parties’ Cash, including all

Cash proceeds of the Prepetition Collateral, the Prepetition Loan Parties’ banking, checking or

other deposit accounts with financial institutions (in each case, other than trust, escrow and

custodial funds held as of the Petition Date) as of the Petition Date or deposited into the

Prepetition Loan Parties’ banking, checking or other deposit accounts with financial institutions

after the Petition Date that is property of the Prepetition Loan Parties constitutes Cash Collateral

of the Prepetition Secured Parties within the meaning of section 363(a) of the Bankruptcy Code.

The Prepetition Secured Parties are entitled, pursuant to sections 105, 361, 362 and 363(e) of the

Bankruptcy Code, to adequate protection of their respective interests in the Prepetition

Collateral, including the Cash Collateral, to the extent of any diminution in value of their


                                                  5
              Case 19-12269-CSS          Doc 297      Filed 12/17/19     Page 6 of 33



respective interests in the Prepetition Collateral as of the Petition Date resulting from the use of

Cash Collateral, the use, sale or lease of the Prepetition Collateral and/or the imposition of the

automatic stay pursuant to section 362(a) of the Bankruptcy Code. The foregoing shall not, nor

shall any other provision of this Interim Order be construed as, a determination or finding that

there has been or will be any diminution in value of Prepetition Collateral (including Cash

Collateral) and the rights of all parties as to such issues are hereby preserved.

       F.      Releases; Investigation. Subject to entry of the Final Order, and subject only to

the rights of parties in interest specifically set forth in paragraph 23 of this Interim Order (and

subject to the limitations thereon contained in such paragraph), each of the Debtors hereby

forever waives and releases any and all Claims (as defined in section 101(5) of the Bankruptcy

Code), counterclaims, causes of action, defenses or setoff rights against each of the Prepetition

Secured Parties (solely in their capacities as such) arising prior to the date of the entry of this

Interim Order, whether arising at law or in equity, including any recharacterization,

subordination, avoidance or other claim arising under or pursuant to section 105 or chapter 5 of

the Bankruptcy Code or under any other similar provisions of applicable state or federal law.

       G.      Need to Use Cash Collateral. The Debtors have requested entry of this Interim

Order pursuant to Bankruptcy Rule 4001(b)(2) and have an immediate need to obtain use of the

Prepetition Collateral, including the Cash Collateral (in the amount and in the manner set forth in

the Budget) in order to, among other things, preserve and maintain the value of their assets and

businesses and maximize the return to all creditors. An immediate and critical need exists for the

Debtors to use the Cash Collateral, consistent with the Budget, for working capital purposes,

other general corporate purposes of the Debtors, and the satisfaction of costs and expenses of

administering the Cases. The ability of the Debtors to obtain liquidity through the use of the




                                                  6
              Case 19-12269-CSS            Doc 297       Filed 12/17/19       Page 7 of 33



Cash Collateral is vital to the Debtors and their efforts to maximize the value of their assets.

Absent entry of this Interim Order, the Debtors’ estates and reorganization efforts will be

immediately and irreparably harmed.

        H.      Notice. Notice of the requested relief sought at the Interim Hearing was provided

by the Debtors to: (a) the Office of the U.S. Trustee for the District of Delaware (the “U.S.

Trustee”), (b) counsel to the Administrative Agent, (c) the parties included on the Debtors’

consolidated list of the thirty (30) largest unsecured creditors, (d) counsel to the Term Loan

Administrative Agent, 3 (e) the United States Attorney’s Office for the District of Delaware, (e)

the Internal Revenue Service, (f) the United States Securities and Exchange Commission, (g) the

Environmental Protection Agency and similar state environmental agencies for states in which

the Debtors conduct business; (h) the state attorneys general for the states in which the Debtors

conduct business; (i) any party that has requested notice pursuant to Bankruptcy Rule 2002 as of

the time of service; and (j) any other party required to be provided notice under Local Rule 9013-

1(m). Given the nature of the relief sought, the foregoing notice of the Interim Hearing complies

with Bankruptcy Rules 2002, 4001(b) and (d) and 9014, and section 102(1) of the Bankruptcy

Code as required by sections 361 and 363 of the Bankruptcy Code.

        I.      Consent by Prepetition Secured Parties. The Administrative Agent, as

collateral agent for the Lenders, consents to the Debtors’ use of Cash Collateral, in accordance

with and subject to the terms and conditions provided for in this Interim Order.




3
         The “Term Loan Administrative Agent” means Riverstone Credit Management, LLC, as administrative
agent pursuant to that certain Credit Agreement dated as of September 17, 2018 (as amended, restated,
supplemented or otherwise modified from time to time, the “Term Loan Credit Agreement,” and together with all
other documentation executed in connection therewith, the “Term Loan Credit Documents”) among MTE Holdings
LLC, as Borrower, the Term Loan Administrative Agent, and the lenders from time to time party thereto (such
lenders collectively, the “Term Loan Lenders”).


                                                     7
                Case 19-12269-CSS        Doc 297       Filed 12/17/19     Page 8 of 33



           J.    Jurisdiction and Venue. Consideration of the Motion constitutes a “core-

proceeding” as defined in 28 U.S.C. § 157(b)(2). This Court has jurisdiction over this proceeding

and the parties and property affected hereby pursuant to 28 U.S.C. § 1334. Venue for the Cases

and the proceedings on the Motion is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.

           K.    Relief Essential; Best Interest. The Debtors have requested entry of this Interim

Order pursuant to Bankruptcy Rule 4001(b)(2) and Bankruptcy Local Rule 4001-2. The relief

requested in the Motion (and as provided in this Interim Order) is necessary, essential and

appropriate for the continued operation of the Debtors’ businesses and the management and

preservation of the Debtors’ assets and the property of their estates. It is in the best interest of the

Debtors’ estates that the Debtors be allowed to use the Cash Collateral under the terms hereof.

The Debtors have demonstrated good and sufficient cause for the relief granted herein.

           L.    Arm’s-Length, Good Faith Negotiations. The terms of this Interim Order were

negotiated in good faith and at arm’s-length between the Debtors and the Prepetition Secured

Parties.

     NOW, THEREFORE, UPON THE RECORD OF THE PROCEEDINGS
HERETOFORE HELD BEFORE THIS COURT WITH RESPECT TO THE MOTION,
THE EVIDENCE ADDUCED AT THE INTERIM HEARING, AND THE STATEMENTS
OF COUNSEL THEREAT, IT IS HEREBY ORDERED THAT:

                 1.     Motion Granted. The Motion is granted on an interim basis to the extent

set forth herein. Any objections to the Motion with respect to the entry of this Interim Order that

have not been withdrawn, waived or settled and all reservations of rights included therein, are

hereby denied and overruled with prejudice.

                 2.     Final Hearing. A final hearing on the relief requested in the Motion shall

be held January 15, 2020, at 10:00 a.m. (Prevailing Eastern Time). Any party in interest



                                                   8
             Case 19-12269-CSS          Doc 297      Filed 12/17/19     Page 9 of 33



objecting to the relief sought at the Final Hearing shall file written objections no later January 8,

2020, at 4:00 p.m. (Prevailing Eastern Time).

               3.      Authorization to Use Cash Collateral; Budget Testing.

       (a)     Subject to the terms and conditions of this Interim Order, the Court hereby
               authorizes the Prepetition Loan Parties’ use of Cash Collateral during the period
               beginning with the Petition Date and ending on 5:00 p.m. (prevailing Eastern
               Time) on January 17, 2020, solely and exclusively in a manner consistent with
               this Interim Order and the Budget, and for no other purposes.

       (b)     As used in this Interim Order: (i) “Budget” means the budget attached as Exhibit
               1 hereto, as such budget may be modified from time to time (A) by the Prepetition
               Loan Parties with the prior written consent of the Administrative Agent acting at
               the direction of the Required Lenders (as defined in the Credit Agreement) as set
               forth in this paragraph and in paragraph 4(f)(ix) of this Interim Order or (B)
               during the Interim Period, as may be agreed in writing by the Prepetition Loan
               Parties and the Administrative Agent acting at the direction of the Required
               Lenders (provided that any such modified budget shall not take effect as the
               Budget on less than two (2) business days’ notice to the U.S. Trustee, counsel to
               the Term Loan Administrative Agent, counsel to any Ad Hoc Group of Statutory
               Lienholders and counsel to B&L Pipeco Services); and (ii) “Budget Period”
               means the initial four-week period set forth in the Budget in effect at such time.

       (c)     The Prepetition Loan Parties shall spend Cash Collateral in accordance with the
               Budget on a line-by-line basis, subject to Permitted Deviations and Non-
               Conforming Uses (each as defined below). Permitted Deviations shall be tested on
               the third business day following the last day of each Budget Period (each such
               date, a “Testing Date”). On or before 5:00 p.m. (prevailing Eastern Time) on each
               Testing Date, the Prepetition Loan Parties shall prepare and deliver to the
               Administrative Agent, the Term Loan Administrative Agent, counsel to any Ad
               Hoc Group of Statutory Lienholders and counsel to B&L Pipeco Services, in form
               and substance reasonably satisfactory to the Administrative Agent, a variance
               report for the immediately preceding Budget Period (the “Variance Report”)
               setting forth: (i) the disbursements on a line-by-line basis of the Prepetition Loan
               Parties for line items other than capital expenditures and Non-Tested
               Disbursements (as defined below) during the applicable Budget Period, (ii) any
               variance (whether positive or negative, expressed as a percentage) on a line-by-
               line basis, for disbursements made during such Budget Period by the Prepetition
               Loan Parties against the projected disbursements set forth in the applicable
               Budget and (iii) any variance (whether positive or negative, expressed as a
               percentage) between the aggregate disbursements for capital expenditures for the
               Budget Period set forth in the applicable Budget. In addition, no later than 5:00
               p.m. (prevailing Eastern time) on the last calendar day of each week, the
               Prepetition Loan Parties shall prepare and deliver to the Administrative Agent, the
               Term Loan Administrative Agent, counsel to any Ad Hoc Group of Statutory


                                                 9
      Case 19-12269-CSS        Doc 297       Filed 12/17/19   Page 10 of 33



       Lienholders and counsel to B&L Pipeco Services, in form and substance
       reasonably satisfactory to the Administrative Agent, a variance report comparing
       the Prepetition Loan Parties’ actual receipts and disbursements for the prior
       calendar week and the prior four calendar weeks (on a cumulative basis) as
       reflected in the applicable Budget for such weeks (the “Cumulative Variance
       Report”), which Cumulative Variance Report shall include a report from the
       Debtors identifying and addressing any variance of actual performance to
       projected performance for the prior week.

(d)    The Prepetition Loan Parties shall not allow, during any Budget Period, the
       Prepetition Loan Parties’ actual Cash expenses and disbursements (i) during such
       Budget Period to be more than 115% of the projected Cash expenses and
       disbursements for any particular line item for such Budget Period, or (ii) for any
       week during such Budget Period to be more than 110% of the projected Cash
       expenses and disbursements in the aggregate for such week, in each as set forth in
       the Budget (such deviations from budgeted amounts satisfying both (i) and (ii),
       the “Permitted Deviations”); provided that the Cash expenses and disbursements
       considered for determining compliance with this covenant shall exclude (x) the
       Prepetition Loan Parties’ disbursements and expenses in respect of professional
       fees of the Prepetition Loan Parties during such Budget Period, (y) interest and
       financing fees paid during such Budget Period, and (z) net hedge settlements
       during such Budget Period ((x), (y) and (z), collectively, “Non-Tested
       Disbursements”); provided, further that the Prepetition Loan Parties may carry
       forward budgeted but unused disbursements set forth in the Budget for any week
       during the Budget Period for use in a subsequent week in the same Budget Period
       or the immediately succeeding Budget Period.

(e)    The Administrative Agent acting at the direction of the Required Lenders may, in
       its sole discretion, agree in writing to the use of Cash Collateral in a manner or
       amount which does not conform to the Budget (other than Permitted Deviations
       and the Line Item Carry Forward) (each such use of Cash Collateral, a “Non-
       Conforming Use”). If such written consent is given, the Prepetition Loan Parties
       shall be authorized pursuant to this Interim Order to use Cash Collateral for any
       such Non-Conforming Use without further Court approval, and the Prepetition
       Secured Parties shall be entitled to all of the protections specified in this Interim
       Order for any such use of Cash Collateral. The Prepetition Loan Parties shall
       provide notice of any Non-Conforming Use to the U.S. Trustee, counsel for the
       Term Loan Administrative Agent, counsel to any Ad Hoc Group of Statutory
       Lienholders, counsel to B&L Pipeco Services, and counsel for any Official
       Committee of Unsecured Creditors (the “Committee”), at such time as permission
       for such Non-Conforming Use is requested from the Administrative Agent.

(f)    For the avoidance of doubt, pursuant to this Interim Order, Cash Collateral may
       not be used (i) by any entity which is not a Prepetition Loan Party or (ii) to pay
       any expense of any entity which is not a Prepetition Loan Party.




                                        10
               Case 19-12269-CSS                Doc 297         Filed 12/17/19        Page 11 of 33



                  4.        Adequate Protection for the Prepetition Secured Parties. In addition to

all the existing security interests and Liens granted to or for the benefit of the Prepetition Secured

Parties in and with respect to the Prepetition Collateral, including the Cash Collateral, and in

addition to all valid and nonavoidable statutory liens held by statutory lien creditors, including

any liens perfected subsequent to the Petition Date as permitted by section 546(b) of the

Bankruptcy Code, under applicable law or holder of liens arising under a joint operating

agreement (each a “Statutory Lienholder”), as adequate protection for, and to secure payment of

an amount equal to, the Collateral Diminution (as defined herein), and as an inducement,

respectively, to the Prepetition Secured Parties and the Statutory Lienholders to permit the

Prepetition Loan Parties’ use of the Cash Collateral and oil and gas production proceeds 4 as

provided for in this Interim Order, the Prepetition Loan Parties hereby grant the following

adequate protection to the extent of any Collateral Diminution:

         (a)      Adequate Protection Liens. Pursuant to Bankruptcy Code sections 361(2) and
                  363(c)(2), and subject in all cases to the Carve-Out (as defined herein), effective
                  as of the Petition Date and in each case perfected without the necessity of the
                  execution by the Prepetition Loan Parties (or recordation or other filing) of
                  security agreements, control agreements, pledge agreements, financing
                  statements, mortgages or other similar documents, or by possession or control, the
                  Administrative Agent is hereby granted, for the benefit of the Prepetition Secured
                  Parties, to secure payment of an amount equal to the Collateral Diminution, a
                  valid, binding, continuing, enforceable, fully-perfected first priority senior (except
                  as otherwise provided in this paragraph 4(a) with respect to the Permitted Prior
                  Liens) security interest in and lien on (all such liens and security interests, the
                  “Administrative Adequate Protection Liens”) the Prepetition Collateral and all
                  other of the Prepetition Loan Parties’ now owned and hereafter-acquired real and
                  personal property, assets and rights of any kind or nature, wherever located,
                  whether encumbered or unencumbered, including, without limitation, all
                  prepetition and postpetition property of the Prepetition Loan Parties’ estates, and
                  the proceeds, products, rents and profits thereof, whether arising from section
                  552(b) of the Bankruptcy Code or otherwise, including, without limitation, all
                  equipment, all inventory, all oil, gas and other hydrocarbons and all products and
                  substances derived therefrom (including all raw materials and work in process

4
         The Prepetition Secured Parties assert that the oil and gas production proceeds are the Prepetition Secured
Parties’ Cash Collateral, the Statutory Lienholders dispute that contention, and all of the parties’ rights are reserved.


                                                           11
      Case 19-12269-CSS        Doc 297       Filed 12/17/19    Page 12 of 33



       therefore, finished goods thereof, and materials used or consumed in the
       manufacture or production thereof), all goods, all accounts, Cash, payment
       intangibles, deposit accounts, accounts receivable, other rights to payment,
       general intangibles, contracts, servicing rights, servicing receivables, securities,
       chattel paper, all interest rate hedging agreements, commodity hedging
       agreements and similar agreements, owned real estate, real property leaseholds,
       oil and gas leases, fixtures, patents, copyrights, trademarks, trade names, rights
       under license agreements and other intellectual property, claims and causes of
       action and all proceeds of the foregoing (excluding Avoidance Actions, but
       including proceeds of Avoidance Actions, subject to entry of a Final Order) (all
       property identified in this paragraph 4(a) being collectively referred to as the
       “Collateral”), subject only to valid, perfected and enforceable prepetition liens (if
       any) which are senior to the Prepetition Secured Parties’ liens or security interests
       as of the Petition Date or to valid and unavoidable liens in existence immediately
       prior to the Petition Date that are perfected subsequent to the Petition Date as
       permitted by section 546(b) of the Bankruptcy Code, and that are senior to the
       Prepetition Secured Parties’ liens or security interests as of the Petition Date (such
       liens, the “Permitted Prior Liens”), in which case the Administrative Adequate
       Protection Liens shall be immediately junior in priority to such Permitted Prior
       Liens. Notwithstanding anything to the contrary contained herein, nothing in this
       order shall modify the priority of any valid, perfected and non-avoidable (by final
       judgment) statutory lien or lien arising under a joint operating agreement in
       existence on the Petition Date or perfected subsequent to the Petition Date as
       permitted by section 546(b) of the Bankruptcy Code, and each such Statutory
       Lienholder, solely to the extent of any decrease in the value of such Statutory
       Lienholder’s interest in their collateral, shall be granted (i) postpetition
       replacement liens against any property of the applicable Debtor (the “Applicable
       Debtor”) that owns the assets upon which such Statutory Lienholder’s prepetition
       lien attaches (subject to any validly perfected, unavoidable prepetition liens) and
       (ii) superpriority adequate protection claims against the Applicable Debtor
       (subject in each case to the Carve Out) as adequate protection. The relative
       priorities of all adequate protection liens and adequate protection claims shall be
       the same as the relative priorities of the underlying liens as they existed as of the
       Petition Date.

(b)    Adequate Protection Claims. Effective as of the Petition Date, and subject only
       to the Carve-Out, an allowed administrative expense claim in the amount of any
       Collateral Diminution arising pursuant to section 507(b) of the Bankruptcy Code
       against each of the Prepetition Loan Parties on a joint and several basis with the
       priority set forth in Section 507(b) of the Bankruptcy Code (the “Administrative
       Adequate Protection Claims”), which administrative claim shall have recourse to
       and be payable from all prepetition and postpetition property of the Prepetition
       Loan Parties, excluding the Carve-Out, and including, without limitation, subject
       to entry of a Final Order, the proceeds or property recovered in respect of any
       Avoidance Actions. For avoidance of doubt, the Administrative Adequate
       Protection Claims shall include amounts due to the Prepetition Secured Parties
       under Section 12.03 of the Credit Agreement for all out-of-pocket expenses


                                        12
      Case 19-12269-CSS       Doc 297        Filed 12/17/19   Page 13 of 33



       incurred by any Agent, the Issuing Bank or any Lender (including the fees,
       charges and disbursements of any and all counsels for any Agent, the Issuing
       Bank or any Lender) incurred in connection with these Cases.

(c)    Adequate Protection Payments. The Prepetition Loan Parties are authorized and
       directed to pay to the Administrative Agent for the ratable benefit of the
       Prepetition Secured Parties adequate protection payments on the last business day
       of each calendar month after the entry of the Interim Order, in each case, in an
       amount equal to all accrued and unpaid (i) prepetition and postpetition interest,
       and (ii) without duplication of the fees and expenses payable under paragraph 4(e)
       below, prepetition or postpetition fees and costs due and payable under the Credit
       Agreement (including, without limitation, interest on loans, breakage costs and
       accrued fees owing to the Administrative Agent). For the avoidance of doubt, the
       payment of adequate protection payments pursuant to this paragraph shall be
       without prejudice to the rights of the Administrative Agent and the Prepetition
       Secured Parties to assert claims for payment of additional interest at any other
       rates in accordance with the Credit Agreement, provided, however, that all
       parties’ rights are reserved to contest such an assertion subject to the limitations
       set forth in paragraph 23 of this Interim Order.

(d)    Other Covenants. The Prepetition Loan Parties shall maintain their Cash
       management arrangements in a manner consistent with this Court’s December 9,
       2019 interim order granting the Debtors’ Cash management motion. The
       Prepetition Loan Parties shall not use, sell or lease any material assets with an
       aggregate fair market value in excess of $250,000 in any single transaction or
       series of related transactions outside the ordinary course of business, or seek
       authority of this Court to do any of the foregoing, without prior consultation with
       the Administrative Agent, counsel to any Ad Hoc Group of Statutory Lienholders
       and counsel to B&L Pipeco Services at least five (5) business days prior to the
       date on which the Prepetition Loan Parties seek the authority of this Court for
       such use, sale or lease; provided; that the transferor and transferee in connection
       with such transactions are not affiliates. The Prepetition Loan Parties shall comply
       with the covenants contained in Sections 8.06 and 8.07 of the Credit Agreement
       regarding the maintenance and insurance of the Prepetition Collateral and the
       Collateral.

(e)    Fees and Expenses. As additional adequate protection and subject to paragraph
       29 below, the Prepetition Loan Parties shall pay in Cash: (i) within ten (10)
       calendar days after the Prepetition Loan Parties’ and U.S. Trustee’s receipt of
       invoices therefor, the professional fees, expenses and disbursements (including,
       but not limited to, the expenses and disbursements of counsel and other third-
       party consultants, including financial advisors) incurred by the Administrative
       Agent and Prepetition Secured Parties under the Credit Agreement arising prior to
       the Petition Date; (ii) on a monthly basis within ten (10) calendar days of the
       Prepetition Loan Parties’ and U.S. Trustee’s receipt of invoices therefor, the fees,
       expenses and disbursements (including, but not limited to, the fees, expenses and
       disbursements of counsel and other third- party consultants, including financial


                                        13
      Case 19-12269-CSS        Doc 297       Filed 12/17/19    Page 14 of 33



       advisors) incurred by the Administrative Agent and Prepetition Secured Parties
       under the Credit Agreement arising subsequent to the Petition Date.

(f)    Reporting Requirements. As additional adequate protection to the Prepetition
       Secured Parties, the Prepetition Loan Parties shall comply with the reporting
       requirements set forth in Article VIII of the Credit Agreement, including without
       limitation, Sections 8.01, 8.02, 8.12, 8.13 and 8.15 thereof, and shall provide the
       following additional reporting to the Administrative Agent (subject to any
       applicable limitations set forth below, and it being understood that any
       information shared with the Administrative Agent may also be shared by the
       Administrative Agent with the Prepetition Secured Lenders), with copies of all
       such reporting shared with the Administrative Agent delivered to counsel to the
       Term Loan Administrative Agent simultaneously, and to any statutory committee
       and the U.S. Trustee upon request:

       (i)     Weekly (or less frequently as may be agreed to between the Prepetition
Loan Parties and the Administrative Agent) calls with the Administrative Agent and its
advisors and the Term Loan Administrative Agent and its advisors;

      (ii)   At the times specified in paragraph 3(c) hereof, the Variance Report and
Cumulative Variance Reports required by paragraph 3(c) hereof;

       (iii) On each business day, the Prepetition Loan Parties shall provide the
Administrative Agent and the Term Loan Administrative Agent with a report detailing
gross and net production volumes for the previous business day;

        (iv)   If any well serving as Collateral for the Prepetition Secured Parties
becomes shut-in or nonproducing for more than five (5) consecutive days for any reason
other than ordinary course maintenance or workovers, the Prepetition Loan Parties shall
notify the Administrative Agent and the Term Loan Administrative Agent promptly upon
the Prepetition Loan Parties receiving notice of or having actual knowledge of such shut-
in or nonproduction;

        (v)    A copy of each update to the Prepetition Loan Parties’ business plan as
soon as reasonably practicable after it becomes available, together with a reconciliation to
the prior business plan;

       (vi)    In-person or teleconference presentations by the Prepetition Loan Parties
and/or their advisors to the Prepetition Secured Parties, at such times as the
Administrative Agent may reasonably request in writing (including via electronic mail),
and at mutually agreeable places (to the extent such presentations are in-person).

        (vii) In-person or teleconference presentations by MTE Holdings LLC and the
Prepetition Loan Parties and/or their advisors to the Term Loan Lenders, at such times as
the Term Loan Administrative Agent may reasonably request in writing (including via
electronic mail), and at mutually agreeable places (to the extent such presentations are in-
person);



                                        14
      Case 19-12269-CSS         Doc 297       Filed 12/17/19   Page 15 of 33



        (viii) Promptly, but in any event by the twentieth (20th) business day of each
calendar month, a report as of the last day of the preceding calendar month, in form and
detail reasonably acceptable to the Administrative Agent, of (a) the Prepetition Loan
Parties’ accounts payable and payments, (b) an accounts payable aging and an production
receivable aging, and (c) all written demands or claims related to or asserting any liens in
respect of property or assets of the Prepetition Loan Parties (including liens imposed by
law, such as landlord’s, vendors’, suppliers’, carriers’, warehousemen’s, repairmen’s,
construction contractors’, workers’ and mechanics’ liens and other similar liens) if the
amount demanded or claimed exceeds $100,000 individually or $500,000 in the
aggregate;

        (ix)  On or before 5th business day before the end of each Budget Period, a
rolling 5-week Cash flow forecast of the Prepetition Loan Parties substantially in the
form of the Budget (each, a “Proposed Budget”), which Proposed Budget (including any
subsequent revisions to any such Proposed Budget), upon written approval by the
Administrative Agent, shall become the Budget effective as of the first day of the fifth
week of the prior Budget (provided that a Proposed Budget shall not take effect as the
Budget on less than two (2) business days’ notice to any Committee, if any);

        (x)    Promptly, and in any event by the thirtieth (30th) calendar day of each
month or by the fortieth (40th) calendar day following a month in which a fiscal quarter
ends, beginning with the year-to-date period ended November 30, 2019, a monthly and
year-to-date income statement and balance sheet; and

        (xi)   As soon as reasonably practicable after written request from the
Administrative Agent, the Prepetition Loan Parties will provide the Administrative Agent
and the Prepetition Secured Lenders with reasonable access to any consultant, turnaround
management, broker or financial advisory firm retained by any Prepetition Loan Party in
any of the Chapter 11 Cases and, if requested, copies of all retention agreements for each
such consultant.

(g)    Reporting Requirements. As additional adequate protection to the Statutory
       Lienholders and holders of Permitted Prior Liens, the Debtors shall provide, upon
       written request by such Statutory Lienholder or counsel to any Ad Hoc Group of
       Statutory Lienholders or and counsel to B&L Pipeco Services, the following:

         (i)       Copies of the information referenced above in paragraphs (4)(f)(ii),(iii),
(iv), (v), (viii), (ix), and (x); and

        (ii)   Copies of gross and net production data reflecting hydrocarbon volumes
produced postpetition from the specific wells relating to such Statutory Lienholders’ (or
the Statutory Lienholders on such Ad Hoc Committee of Statutory Lienholders) alleged
liens.




                                         15
            Case 19-12269-CSS         Doc 297       Filed 12/17/19   Page 16 of 33



               5.     Adequate Protection of the Term Loan Administrative Agent and the

Term Loan Lenders. In addition, to resolve objections to this Interim Order and to fully protect

the rights of the Term Loan Administrative Agent and the Term Loan Lenders to secure payment

of an amount equal to any Collateral Diminution pursuant to paragraph 31 of this Interim Order,

(i) effective as of October 22, 2019, and in each case perfected without the necessity of the

execution by the MTE Holdings LLC (or recordation or other filing) of security agreements,

control agreements, pledge agreements, financing statements, mortgages or other similar

documents, or by possession or control, the Term Loan Administrative Agent is hereby granted,

for the benefit of the Term Loan Lenders, a valid, binding, continuing, enforceable, fully-

perfected first priority senior security interest in and lien on the Collateral (as defined in the

Term Loan Credit Documents) and (ii) an allowed administrative expense claim in the amount of

any Collateral Diminution arising pursuant to section 507(b) of the Bankruptcy Code against

MTE Holdings LLC with the priority set forth in Section 507(b) of the Bankruptcy Code which

administrative claim shall have recourse to and be payable from all prepetition and postpetition

property of MTE Holdings LLC.

               6.     Collateral Diminution. For purposes of this Interim Order, “Collateral

Diminution” shall mean an amount equal to as applicable, (a) the diminution of the value from

and after the Petition Date of the Prepetition Secured Parties’ and the Statutory Lienholders’

interests in the Prepetition Collateral upon which any of the Prepetition Secured Parties or

Statutory Lienholders have valid, perfected, enforceable and non-avoidable liens or security

interests, resulting from the use, sale, or lease of the Prepetition Collateral, including Cash

Collateral (whether in accordance with the terms and conditions of this Interim Order or

otherwise), or the imposition of the automatic stay or (b) the diminution in value from and after




                                               16
              Case 19-12269-CSS        Doc 297       Filed 12/17/19   Page 17 of 33



October 22, 2019 of the Term Loan Lenders’ interests in the Collateral (as defined in the Term

Loan Credit Agreement Documents) resulting from the use, sale, or lease of the Collateral (as

defined in the Term Loan Credit Agreement Documents) or the imposition of the automatic stay.

Cash payments made to the respective Prepetition Secured Parties pursuant to the Interim Order

shall reduce each such respective Prepetition Secured Parties’ Collateral Diminution on a dollar

for dollar basis.

                7.     Priority   of   Administrative      Adequate     Protection    Liens   and

Administrative Adequate Protection Claims. Except for (i) the Carve Out and (ii) as otherwise

provided in paragraph 4, the adequate protection liens and adequate protection claims granted to

the Prepetition Secured Parties and the Statutory Lienholders pursuant to paragraph 4 of this

Interim Order shall not be subject or junior to any lien or security interest that is avoided and

preserved for the benefit of the Debtors’ estates under section 551 of the Bankruptcy Code and

shall not be subordinated to or made pari passu with any lien, security interest or administrative

claim under section 364 of the Bankruptcy Code or otherwise.

                8.     Carve Out.

        (a)     As used in this Interim Order, “Carve Out” shall mean the sum of (i) all fees
                required to be paid to the Clerk of the Bankruptcy Court and the U.S. Trustee
                pursuant to 28 U.S.C. § 1930(a), (ii) all allowed unpaid fees and disbursements
                included in the Budget (whether allowed by interim order, final order, procedural
                order or otherwise) (the “Allowed Professional Fees”) and incurred by
                professionals retained by the Prepetition Loan Parties in rendering services to the
                Prepetition Loan Parties only, and (iii) subject to the limitations set forth in
                paragraphs 8 and 23 of this Interim Order, any Committee (collectively, the
                “Professional Persons”), and all expenses of members of any such Committee
                included in the Budget and allowed pursuant to section 503(b)(3)(F) of the
                Bankruptcy Code incurred at any time before the delivery by the Administrative
                Agent of written notice (via electronic mail, overnight delivery or hand delivery)
                to the Prepetition Loan Parties, counsel to the Prepetition Loan Parties, the U.S.
                Trustee, and counsel to any Committee, stating that a Termination Date or
                Termination Event (as such terms are defined herein) has occurred and is
                continuing and that the Post-Carve Out Notice Cap has been triggered (a “Carve



                                                17
      Case 19-12269-CSS        Doc 297       Filed 12/17/19    Page 18 of 33



       Out Notice”), in each case, whether allowed by the Court prior to or after delivery
       of a Carve Out Notice; provided that (i) Cash Collateral may only be utilized to
       pay up to the aggregate amounts set forth for Professional Persons in the Budget
       during such period prior to the delivery of the Carve Out Notice, and (ii) the
       Allowed Professional Fees of the Professional Persons incurred on or after the
       first business day following delivery of the Carve Out Notice in an aggregate
       amount not to exceed $100,000 (the “Post-Carve Out Notice Cap”) and
       reasonable fees and expenses incurred by a chapter 7 trustee under section 726(b)
       of the Bankruptcy Code in an amount not to exceed $25,000. Notwithstanding
       anything to the contrary in this Interim Order, the Allowed Professional Fees
       payable from the Carve Out to each Professional Person shall be limited to the
       lesser of (x) the allowed amount of such Allowed Professional Fees and (y) the
       budgeted amounts for such professional set forth in the professional fee schedule
       included in the Budget.

(b)    Upon delivery of a Carve Out Notice, the Carve Out Notice shall constitute a
       demand to the Prepetition Loan Parties to utilize Cash on hand as of the date of
       such notice and any available Cash thereafter held by the Prepetition Loan Parties
       to fund a segregated account held with the Administrative Agent in trust for the
       benefit of the Professional Persons (the “Carve Out Reserve”) in an amount equal
       to the sum of (A) all fees and expenses required to be paid pursuant to
       subparagraphs (i) and (ii) in the definition of Carve Out above (subject to the
       Budget), (B) all billed and unpaid monthly fees and expenses of all Professional
       Persons (including outstanding holdbacks) pursuant to subparagraphs (i) and (ii)
       in the definition of Carve Out above (subject to the Budget); (C) all unbilled fees
       and expenses of Professional Persons incurred prior to delivery of the Carve Out
       Notice pursuant to subparagraphs (i) and (ii) in the definition of Carve Out above
       (subject to the Budget); (D) all billed and unbilled expenses of members of any
       Committee allowable pursuant to section 503(b)(3)(F) (subject to the Budget);
       and (E) the Post-Carve Out Notice Cap. The failure of the Carve Out Reserve to
       satisfy in full the amount set forth in the Carve Out shall not affect the priority of
       the Carve Out.

(c)    Notwithstanding anything to the contrary in any of the Credit Documents or this
       Interim Order, following delivery of a Carve Out Notice, the Administrative
       Agent and the Prepetition Secured Parties shall not, and shall not direct any entity
       to, sweep or foreclose on Cash (including Cash received as a result of the sale or
       other disposition of any assets) of the Prepetition Loan Parties until the Carve Out
       Reserve has been fully funded.

(d)    Any payment or reimbursement of Allowed Professional Fees made to any
       Professional Persons prior to the delivery of the Carve Out Notice shall not reduce
       the Carve Out. Any payment or reimbursement of Allowed Professional Fees
       made to any Professional Persons on or after the delivery of the Carve Out Notice
       shall permanently reduce the Carve Out on a dollar-for-dollar basis. For the
       avoidance of doubt, the funding or payment of the Carve Out from Cash on hand
       or other available Cash shall not reduce Prepetition Secured Indebtedness.


                                        18
             Case 19-12269-CSS         Doc 297       Filed 12/17/19   Page 19 of 33



       (e)     Notwithstanding anything in this Interim Order to the contrary, no portion of the
               Carve Out or any other Prepetition Collateral or Collateral, shall be used for
               professional fees and expenses (a) incurred by any Debtor that is not a Prepetition
               Loan Party or (b) incurred for any litigation or threatened litigation against any of
               the Prepetition Secured Parties or for the purpose of challenging the validity,
               extent or priority of any claim, lien or security interest held or asserted by the
               Prepetition Secured Parties or asserting any defense, claim, counterclaim, or
               offset with respect to the Prepetition Secured Indebtedness or the security
               interests or liens held by the Prepetition Secured Parties in the Prepetition
               Collateral or Collateral; provided, however, that (i) an aggregate of $50,000 from
               the Carve Out may be used to pay Allowed Professional Fees and expenses of any
               Committee to investigate the claims and liens of the Prepetition Secured Parties
               and (ii) the Prepetition Loan Parties may use Cash Collateral to pay Allowed
               Professional Fees incurred by the Debtors in order to respond to discovery
               requests by any Committee in connection with such investigation, subject to the
               Budget.

               9.     Postpetition Lien Perfection. Without the necessity of the filing of

financing statements, security agreements, federal or state notices, pledge agreements,

recordings, mortgages or other documents or taking possession or control of any Collateral, this

Interim Order shall be sufficient evidence of the Prepetition Secured Parties’ and Statutory

Lienholders’ perfected security interests and liens granted in the Collateral pursuant to this

Interim Order. Notwithstanding the foregoing, the Debtors are authorized and directed to execute

such documents including, without limitation, mortgages, pledges and Uniform Commercial

Code financing statements and to use Cash Collateral to pay such costs and expenses as may be

reasonably requested by the Administrative Agent and/or Statutory Lienholders to provide

further evidence of the perfection of the Prepetition Secured Parties’ and/or Statutory

Lienholders’ respective security interests and liens in the Collateral as provided for herein. All

such documents shall be deemed to have been recorded and filed as of the Petition Date.

               10.    Inspection Rights. In addition to, and without limiting, whatever rights to

access the Prepetition Secured Parties have under the Credit Documents and the Term Loan

Administrative Agent and the Term Loan Lenders have under the Term Loan Credit Documents,



                                                19
             Case 19-12269-CSS         Doc 297       Filed 12/17/19   Page 20 of 33



upon reasonable prior written notice (including via acknowledged electronic mail) during normal

business hours, the Debtors shall permit representatives, agents and employees of the

Administrative Agent and the Term Loan Administrative Agent to (i) have reasonable access to

and inspect and copy the Debtors’ books and records, including all records and files of the

Debtors pertaining to the Prepetition Collateral and the Collateral, (ii) have reasonable access to

and inspect the Debtors’ properties and (iii) discuss the Debtors’ affairs, finances, and condition

with the Debtors’ officers and financial advisors.

               11.    Termination. Subject to the Waiting Period (as defined herein) and

paragraphs 8 and 13, the Debtors’ right to use the Cash Collateral pursuant to this Interim Order

shall automatically terminate (the date of any such termination, the “Termination Date”) without

further court proceedings on the earliest to occur of any of the events set forth in clauses (a)

through (g) below (such events, collectively, the “Termination Events”):

       (a)     the passing of 5:00 p.m. (prevailing Eastern Time) on January 17, 2020, unless
               extended with the written consent of the Administrative Agent, acting at the
               direction of the Required Lenders, in its sole discretion, which extension thereof
               shall be effective without further application to, or approval by, the Court;
               provided, however, that in no event shall the Debtors’ right to use the Cash
               Collateral pursuant to this Interim Order extend beyond January 17, 2020 without
               opportunity for a hearing before the Court unless with the prior written consent of
               the Term Loan Administrative Agent, acting at the direction of the Requisite
               Lenders (as defined in the Term Loan Credit Agreement), the U.S. Trustee, and
               counsel to the Committee;

       (b)     the violation of any terms of this Interim Order by the Debtors that is not cured
               within two (2) business days of receipt by the Debtors of notice of such default,
               violation or breach;

       (c)     entry of any order modifying, reversing, revoking, staying, rescinding, vacating,
               or amending this Interim Order without the express written consent of the
               Administrative Agent, acting at the direction of the Required Lenders;

       (d)     any Prepetition Loan Party’s case is dismissed or converted to a case under
               chapter 7 of the Bankruptcy Code, or, without the express written consent of the
               Administrative Agent acting at the direction of the Required Lenders, a trustee
               under chapter 11 of the Bankruptcy Code or an examiner with expanded powers is


                                                20
      Case 19-12269-CSS       Doc 297        Filed 12/17/19   Page 21 of 33



       appointed in any Prepetition Loan Party’s case, or any Prepetition Loan Party
       seeks entry of an order accomplishing any of the foregoing;

(e)    except as otherwise provided in this Interim Order, an order is entered granting
       another claim or lien pari passu with or senior to the Prepetition Liens,
       Administrative Adequate Protection Liens or Administrative Adequate Protection
       Claims granted to the Prepetition Secured Parties under this Interim Order or an
       order of the Court is entered reversing, staying for a period in excess of five (5)
       business days, vacating or otherwise amending, supplementing, or modifying this
       Interim Order in a manner materially adverse to the Prepetition Secured Parties, in
       each case without the written consent of the Administrative Agent acting at the
       direction of the Required Lenders;

(f)    any proceeding is commenced by any Debtor seeking, or otherwise consenting to,
       (x) the invalidation, subordination, or other challenge to the Prepetition Secured
       Indebtedness, Prepetition Liens, Prepetition Secured Claims, Administrative
       Adequate Protection Liens or Administrative Adequate Protection Claims or (y)
       any relief under section 506(c) of the Bankruptcy Code with respect to any
       Prepetition Collateral or any Collateral, including the Cash Collateral, or (ii) any
       Debtor files a motion, pleading, or proceeding which could reasonably be
       expected to result in a material impairment of the rights or interests of the
       Prepetition Secured Parties, except any motion or other pleading otherwise
       permitted by this Interim Order;

(g)    the entry by this Court of an order granting relief from the automatic stay imposed
       by section 362 of the Bankruptcy Code to any entity other than the Administrative
       Agent or the Prepetition Secured Parties with respect to the Prepetition Collateral
       or the Collateral without the written consent of the Administrative Agent acting at
       the direction of the Required Lenders, which consent may be withheld in its sole
       discretion;

(h)    the effective date of any confirmed chapter 11 plan for the Prepetition Loan
       Parties;

(i)    the entry of a subsequent order of the Court (i) terminating the Prepetition Loan
       Parties’ use of Cash Collateral or (ii) authorizing the use of Cash Collateral by
       any Debtor that is not a Prepetition Loan Party;

(j)    the failure by the Prepetition Loan Parties to make any payment required pursuant
       to this Interim Order when due;

(k)    the failure by the Debtors to deliver to the Administrative Agent any of the
       documents or other information required to be delivered pursuant to this Interim
       Order when due or any such documents or other information shall contain a
       material misrepresentation to the extent such failure is not cured within two (2)
       business days of receipt by the Debtors of notice of such default, provided,




                                        21
             Case 19-12269-CSS        Doc 297       Filed 12/17/19   Page 22 of 33



               however, that such cure period does not extend the Waiting Period (as defined
               below);

       (l)     failure to adhere to the Budget except with respect to Permitted Deviations or
               Non-Conforming Uses to the extent such failure is not cured within two (2)
               business days of receipt by the Debtors of notice of such default, provided,
               however, that such cure period does not extend the Waiting Period;

       (m)     the failure of the Debtors to observe or perform any of the material terms or
               material provisions contained herein to the extent such failure is not cured within
               two (2) business days of receipt by the Debtors of notice of such default,
               provided, however, that such cure period does not extend the Waiting Period;

       (n)     the entry of an order of this Court approving the terms of any debtor in possession
               financing for any of the Prepetition Loan Parties; and

       (o)     the Debtors’ actual receipts during any period from the commencement of the
               Budget period through the last day of the same Budget period fall more than 10%
               below the Debtors’ projected receipts for that same period; provided, however,
               that in such event, the Debtors may cure any default by decreasing expenses by an
               equal percentage.

               12.    Remedies After a Termination Date. Subject to entry of the Final Order,

and subject to the provisions of this paragraph 12 and paragraphs 8 and 13, the Debtors’

authority to use Cash Collateral shall automatically terminate upon five (5) business days’ prior

written notice (the “Waiting Period”) to the Debtors (copies of which shall be filed on the docket

for these cases and provided to counsel to the Debtors, counsel to any Committee, counsel to any

Ad Hoc Group of Statutory Lienholders, counsel to B&L Pipeco Services and the U.S. Trustee)

given upon the occurrence or during the continuance of a Termination Event all without further

order or relief from the Court. Unless otherwise ordered by the Court, at the end of the Waiting

Period, the automatic stay under Bankruptcy Code section 362 shall be deemed vacated and

modified to the extent necessary to permit the Administrative Agent and the Prepetition Secured

Parties to exercise all rights and remedies against the Prepetition Collateral and the Collateral,

including the Cash Collateral, provided for in this Interim Order, the Credit Documents, and

applicable law. During the Waiting Period, the Administrative Agent and Prepetition Secured


                                               22
             Case 19-12269-CSS         Doc 297        Filed 12/17/19   Page 23 of 33



Parties consent to a hearing on an expedited basis; provided that (x) if a hearing to consider the

foregoing is requested to be heard before the end of the Waiting Period but is scheduled for a

later date by the Court, the Waiting Period shall be automatically extended to the date of such

hearing, but in no event later than eight (8) business days after delivery of the notice

commencing the Waiting Period; and (y) the only issues that may be raised by the Debtors in

connection with or at such hearing shall be (A) whether, in fact, a Termination Event has

occurred and is continuing and (B) the quantum of any Collateral Diminution. In addition, during

the Waiting Period, except as may be otherwise ordered by the Court, the Debtors shall not use

any Cash Collateral to pay any expenses except those which are (a) necessary to preserve the

Debtors’ going concern value or (b) necessary to contest in good faith whether a Termination

Event has occurred and/or is continuing and the quantum of any Collateral Diminution. Nothing

herein shall alter the burden of proof set forth in the applicable provisions of the Bankruptcy

Code at any hearing on any request by the Debtors or other party in interest to re-impose or

continue the automatic stay under Bankruptcy Code section 362(a), use Cash Collateral, or to

obtain any other injunctive relief. The Debtors hereby waive any right to seek relief, including

without limitation under Bankruptcy Code section 105, to the extent such relief would in any

way impair or restrict the rights and remedies of the Administrative Agent and the Prepetition

Secured Parties set forth in this Order. Any delay or failure of the Administrative Agent or

Lenders to exercise rights under the Credit Documents or this Order shall not constitute a waiver

of their respective rights hereunder, thereunder or otherwise. Notwithstanding anything in this

paragraph to the contrary, after notice and hearing, the Court may order such relief as it

determines is appropriate following a Termination Event, which relief may or may not include an

authorization for the foreclosure or repossession of assets.




                                                 23
            Case 19-12269-CSS          Doc 297         Filed 12/17/19   Page 24 of 33



               13.    Payments Free and Clear. Subject to entry of a Final Order, any and all

payments or proceeds remitted to the Administrative Agent on behalf of the Lenders pursuant to

the provisions of this Order or any subsequent order of this Court shall be irrevocable (subject to

paragraph 23 of this Order), received free and clear of any claim, charge, assessment or other

liability, including without limitation, subject to entry of the Final Order, any such claim or

charge arising out of or based on, directly or indirectly, Bankruptcy Code sections 506(c)

(whether asserted or assessed by, through or on behalf of the Debtor) or 552(b).

               14.    Application of Collateral Proceeds. Subject to entry of an order of this

Court to the contrary, following the occurrence of a Termination Event, the Debtors are hereby

authorized to fund the Carve-Out Reserve from 100% of all collections on, and proceeds of, the

Prepetition Collateral and the Collateral, including, without limitation, all accounts receivable

collections, asset sale proceeds of sales of hydrocarbons, inventory, fixed assets, and any other

assets, including sales in and outside the ordinary course of business, and all other Cash or Cash

equivalents which shall at any time on or after the Petition Date come into the possession or

control of the Debtors, or to which the Debtors shall become entitled at any time. Unless

otherwise ordered by the Court, the automatic stay provisions of Bankruptcy Code section 362

are hereby modified to permit the Prepetition Secured Parties to retain and apply all collections,

remittances, and proceeds of the Prepetition Collateral and the Collateral subject to and in

accordance with this Interim Order and the Credit Documents to the Prepetition Secured

Indebtedness in accordance with the provisions of this Interim Order and the Credit Documents

(subject to the Carve Out, as described above).

               15.    Swap Termination Value. Subject to the limitation set forth in paragraph

22 of this Interim Order, any Swap Termination Value (as defined in the Credit Agreement)




                                                  24
             Case 19-12269-CSS         Doc 297       Filed 12/17/19   Page 25 of 33



owed to the Prepetition Loan Parties in respect one or more Swap Agreements (as defined in the

Credit Agreement) are Cash Collateral of the Prepetition Secured Parties and, at the discretion of

the Prepetition Secured Parties, may be setoff and applied against the Prepetition Secured

Indebtedness outstanding under the Credit Agreement. This Interim Order is without prejudice to

the rights of the Prepetition Secured Parties under the Bankruptcy Code safe harbor provisions

found in 11 U.S.C. §§ 362, 546, 555, 556, 559, 560, 561, or otherwise.

               16.     Limitation on Charging Expenses Against Collateral. Subject to entry

of the Final Order, all rights to surcharge the interests of the Prepetition Secured Parties in any

Prepetition Collateral or Collateral under section 506(c) of the Bankruptcy Code or any other

applicable principle or equity or law shall be and are hereby finally and irrevocably waived, and

such waiver shall be binding upon the Debtors and all parties in interest in the Cases.

               17.     Reservation of Rights of the Prepetition Secured Parties and

Statutory Lienholders. This Interim Order and the transactions contemplated hereby shall be

without prejudice to (i) the rights of the Prepetition Secured Parties and Statutory Lienholders to

seek additional or different adequate protection, move to vacate the automatic stay, move for the

appointment of a trustee or examiner, move to dismiss or convert the Cases, or to take any other

action in the Cases and to appear and be heard in any matter raised in the Cases, or any party in

interest from contesting any of the foregoing, and (ii) any and all rights, remedies, claims and

causes of action which the Administrative Agent, and the Prepetition Secured Parties may have

against any non-Debtor party liable for the Prepetition Secured Indebtedness. For all adequate

protection purposes throughout the Cases, the Prepetition Secured Parties and the Statutory

Lienholders shall be deemed to have requested relief from the automatic stay and adequate




                                                25
            Case 19-12269-CSS          Doc 297       Filed 12/17/19   Page 26 of 33



protection for any Collateral Diminution from and after the Petition Date. For the avoidance of

doubt, such request will survive termination of this Interim Order.

               18.    Modification of Automatic Stay. The Debtors are authorized and

directed to perform all acts and to make, execute and deliver any and all instruments as may be

reasonably necessary to implement the terms and conditions of this Interim Order and the

transactions contemplated hereby. The stay of section 362 of the Bankruptcy Code is hereby

modified to permit the parties to accomplish the transactions contemplated by this Interim Order.

               19.    Survival of Interim Order. The provisions of this Interim Order shall be

binding upon any trustee appointed during the Cases or upon a conversion to cases under chapter

7 of the Bankruptcy Code, and any actions taken pursuant hereto shall survive entry of any order

which may be entered converting the Cases to chapter 7 cases, dismissing the Cases under

section 1112 of the Bankruptcy Code or otherwise, or confirming or consummating any plan(s)

of reorganization. The terms and provisions of this Interim Order, as well as the priorities in

payments, liens, and security interests granted pursuant to this Interim Order shall continue

notwithstanding any conversion of the Cases to chapter 7 cases under the Bankruptcy Code,

dismissal of the Cases or confirmation or consummation of any plan(s) of reorganization. Subject

to the limitations described in paragraph 23 of this Interim Order, the adequate protection

payments made pursuant to this Interim Order shall not be subject to counterclaim, setoff,

subordination, recharacterization, defense or avoidance in the Cases or any subsequent chapter 7

cases (other than a defense that the payment has actually been made); provided that

recharacterization will be allowed to the extent otherwise provided in this Order. Provided, if a

Final Order is entered, then this Interim Order will bind the chapter 7 Estate only to the extent

provided in the Final Order.




                                                26
             Case 19-12269-CSS         Doc 297        Filed 12/17/19   Page 27 of 33



                20.     No Liability to Third Parties. With respect to any approval or

disapproval of expenditures set forth in the Budget including, without limitation, any Permitted

Deviation or Non-Conforming Use, the Administrative Agent and the other Prepetition Secured

Parties shall not: (i) be deemed to be in “control” of the operations of the Debtors; (ii) owe any

fiduciary duty to the Debtors, their respective creditors, shareholders or estates; or (iii) be

deemed to be acting as a “Responsible Person” or “Owner” or “Operator” with respect to the

operation or management of the Debtors (as such terms or similar terms are used in the United

States Comprehensive Environmental Response, Compensation and Liability Act of 1980 or any

similar federal or state statute).

                21.     Binding Effect. The terms of this Interim Order shall be valid and binding

upon the Debtors, all creditors of the Debtors and all other parties in interest from and after the

entry of this Interim Order by this Court.

                22.     Reversal, Stay, Modification or Vacatur. In the event the provisions of

this Interim Order are reversed, stayed, modified or vacated by court order following notice and

any further hearing, such reversals, modifications, stays or vacatur shall not affect the rights and

priorities of the Prepetition Secured Parties and Statutory Lienholders granted pursuant to this

Interim Order. Notwithstanding any such reversal, stay, modification or vacatur by court order,

any indebtedness, obligation or liability incurred by the Debtors pursuant to this Interim Order

arising prior to the Administrative Agent’s receipt of notice of the effective date of such reversal,

stay, modification or vacatur shall be governed in all respects by the original provisions of this

Interim Order, and the Prepetition Secured Parties, holders of Permitted Prior Liens and

Statutory Lienholders shall continue to be entitled to all of the rights, remedies, privileges and

benefits, including any payments authorized herein and the security interests and liens granted




                                                 27
             Case 19-12269-CSS         Doc 297       Filed 12/17/19    Page 28 of 33



herein, with respect to all such indebtedness, obligation or liability, and the validity of any

payments made or obligations owed or credit extended or lien or security interest granted

pursuant to this Interim Order is and shall remain subject to the protection afforded under the

Bankruptcy Code.

               23.     Reservation of Certain Third Party Rights and Bar of Challenge and

Claims. The Debtors’ admissions and releases contained in paragraphs C, D, E and F of this

Interim Order shall be binding upon the Debtors for all purposes; and (ii) shall be binding upon

all other parties in interest, including any Committee, for all purposes unless (1) a party (subject

in all respects to any agreement or applicable law which may limit or affect such entities right or

ability to do so) has properly filed an adversary proceeding or contested matter by no later than

the date that is the latest of (A) seventy-five (75) days from entry of this Interim Order for all

parties other than any Committee for the Prepetition Loan Parties; and (B) the date that is sixty

(60) days from the date of formation of any Committee for the Prepetition Loan Parties for any

such Committee, or such later date as may be agreed with the prior written consent of the

Administrative Agent (the “Challenge Deadline”), (x) challenging the amount, validity,

perfection, enforceability, priority or extent of the Prepetition Secured Indebtedness or the

Prepetition Liens, or (y) otherwise asserting or prosecuting any action for preference, fraudulent

transfers or conveyances, other avoidance power claims or any other claims, counterclaims or

causes of action, objections, contests and defenses against the Prepetition Secured Parties on

behalf of the Debtors’ estates (collectively, “Challenges”); provided, however, that the filing of a

motion for derivative standing shall toll the Challenge Deadline with respect to any proposed

Challenge described in such motion, until five (5) days after such motion is determined by a final

and unappealable order; and (2) the plaintiff authorized to bring a Challenge obtains relief in any




                                                28
             Case 19-12269-CSS         Doc 297        Filed 12/17/19   Page 29 of 33



such timely and properly filed adversary proceeding or contested matter. Notwithstanding the

foregoing, if a Chapter 7 or 11 trustee is appointed prior to the expiration of the Challenge

Deadline, he or she shall have until the later of the expiration of the Challenge Deadline or ten

(10) days after the date of his or her appointment to assert a Challenge, subject to extension by

the Court for cause, and if the Committee has asserted a Challenge prior to the Challenge

Deadline, the Chapter 7 trustee will stand in the shoes of the Creditors' Committee in such

Challenge. If no such Challenge is properly filed as of such dates or the plaintiff’s claims are

dismissed or denied by final and unappealable order in any such proceeding or matter, then: (a)

the Debtors’ admissions and releases contained in paragraphs C, D, E and F of this Interim Order

shall be binding on all parties in interest, including any Committee for the Prepetition Loan

Parties; (b) the obligations of the Debtors under the Credit Documents shall constitute allowed

claims for all purposes in the Cases, and any subsequent chapter 7 case(s); (c) the Prepetition

Secured Parties’ security interests in and liens upon the Prepetition Collateral and the Collateral

shall be deemed to have been, as of the Petition Date, legal, valid, binding, perfected, first

priority security interests and liens, not subject to recharacterization, subordination or otherwise

avoidable; and (d) the Prepetition Secured Indebtedness and the Prepetition Liens on the

Prepetition Collateral and the Collateral shall not be subject to any other or further challenge by

any Committee for the Prepetition Loan Parties or any other party in interest seeking to exercise

the rights of the Debtors’ estates, including, without limitation, any successor thereto. If any such

adversary proceeding or contested matter is properly filed as of such dates, the Debtors’

admissions and releases contained in paragraphs C, D, E and F of this Interim Order shall

nonetheless remain binding and preclusive (as provided in the second sentence of this paragraph)

except to the extent that such admissions and releases were expressly challenged in such




                                                 29
             Case 19-12269-CSS         Doc 297       Filed 12/17/19    Page 30 of 33



adversary proceeding or contested matter. Nothing contained in this Interim Order shall be

deemed to grant standing to any Committee for the Prepetition Loan Parties or any other party to

commence any such adversary proceeding or contested matter. Notwithstanding anything

contained in this Order to the contrary, and for the avoidance of doubt, Statutory Lienholders and

holders of Permitted Prior Liens shall not be required to file an adversary proceeding or

contested matter challenging the amount, validity, perfection, enforceability, priority or extent of

the Prepetition Secured Indebtedness or the Prepetition Liens prior to the expiration of the

Challenge Deadline in order to preserve or protect the priority of their respective statutory liens

or security interests under applicable law. Nothing in this order shall modify the priority of any

valid, perfected and non-avoidable statutory lien in existence on the Petition Date or perfected

subsequent to the Petition Date as permitted by section 546(b) of the Bankruptcy Code.

               24.     Enforceability; Waiver of Any Applicable Stay. This Interim Order

shall constitute findings of fact and conclusions of law and shall take effect and be fully

enforceable nunc pro tunc to the Petition Date immediately upon entry hereof. Notwithstanding

Bankruptcy Rules 6004(h), 6006(d), 7062 or 9014 of the Bankruptcy Rules or any other

Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall

be immediately effective and enforceable upon its entry and there shall be no stay of execution or

effectiveness of this Interim Order.

               25.     No Impact on Certain Contracts or Transactions. No rights of any

entity in connection with a contract or transaction of the kind listed in sections 555, 556, 559,

560 and 561 of the Bankruptcy Code are affected by the provisions of this Interim Order.

               26.     Proofs of Claim. Neither the Administrative Agent nor the Prepetition

Secured Parties will be required to file proofs of claim in any of the Cases or successor cases,




                                                30
             Case 19-12269-CSS         Doc 297        Filed 12/17/19     Page 31 of 33



and the Debtors’ stipulations in paragraph C herein shall be deemed to constitute a timely filed

proof of claim against the applicable Debtors. Notwithstanding the foregoing, the Administrative

Agent (on behalf of itself and the other Prepetition Secured Parties) is hereby authorized and

entitled, in its sole discretion, but not required, to file (and amend and/or supplement, as it sees

fit) a master proof of claim for any claims of the Prepetition Secured Parties arising from the

applicable Credit Documents; provided that nothing herein shall waive the right of any

Prepetition Secured Party to file its own proofs of claim against the Debtors.

               27.     Section 552(b) of the Bankruptcy Code. Subject to entry of the Final

Order, the Administrative Agent and the Lenders shall each be entitled to all of the rights and

benefits of section 552(b) of the Bankruptcy Code and the “equities of the case” exception under

section 552(b) of the Bankruptcy Code shall not apply to the Administrative Agent and the

Lenders with respect to proceeds, products, offspring or profits of any of the Prepetition

Collateral or the Collateral.

               28.     No Marshaling. Subject to entry of the Final Order, neither the

Administrative Agent nor the Prepetition Secured Parties shall be subject to the equitable

doctrine of “marshaling” or any other similar doctrine with respect to any of the Prepetition

Collateral or the Collateral except as provided herein, as applicable.

               29.     Notice Procedures for Professional Fees. Professionals for the

Administrative Agent and other Prepetition Secured Parties (collectively, the “Lender

Professionals”) shall not be required to comply with the U.S. Trustee fee guidelines or submit

invoices to this Court or any other party in interest. Copies of the Lender Professionals’ invoices

shall be submitted to the Prepetition Loan Parties and their counsel as well as the U.S. Trustee

and any Committee. If (a) the Prepetition Loan Parties, after consulting with their counsel,




                                                 31
             Case 19-12269-CSS          Doc 297      Filed 12/17/19   Page 32 of 33



believe in good faith that any portion of the fees, costs, and expenses submitted by the Lender

Professionals does not comply with the Credit Agreement and/or (b) the U.S. Trustee or

Committee objects to the reasonableness of such fees, and the Prepetition Loan Parties,

Committee, and/or U.S. Trustee (as applicable) and Lender Professionals cannot resolve such

objection within five (5) business days of receipt of such invoices, then the Prepetition Loan

Parties, Committee, and/or U.S. Trustee shall file with this Court and serve on such Lender

Professionals an objection (the “Fee Objection”) limited to the issue of (x) in the case of the

Prepetition Loan Parties, whether the fees, costs, and expenses comply with the Credit

Agreement and (y) in the case of the U.S. Trustee or Committee, the reasonableness of such fees,

and any failure by the Prepetition Loan Parties, Committee, and U.S. Trustee to file a Fee

Objection within such five (5) business day period shall constitute a waiver of any right to object

to the applicable invoice. The Debtors shall timely pay in accordance with the terms and

conditions of this Interim Order (a) the undisputed fees, costs, and expenses reflected on any

invoice to which a Fee Objection has been timely filed (or which is subsequently allowed by

agreement or an order of the Court), and (b) all fees, costs, and expenses on an invoice to which

no Fee Objection has been timely filed..

               30.     Headings. The headings in this Interim Order are for purposes of

reference only and shall not limit or otherwise affect the meaning of this Interim Order.

               31.     Retention of Jurisdiction. The Court has and will retain jurisdiction to

enforce this Interim Order.

               32.     Admissions. Debtors' admissions and releases found in paragraphs C, D,

E, and F of this order shall not be admissible in any hearing on the motion of the Administrative

Agent to appoint a trustee (D.I. 71).




                                                32
             Case 19-12269-CSS          Doc 297        Filed 12/17/19    Page 33 of 33



               33.     Reservation of Rights. The entry of this Interim Order, and anything

contained herein, is not intended to and shall not be construed as a waiver of any of the rights of

the Term Loan Administrative Agent or the Term Loan Lenders, including but not limited to any

claim with respect to (i) seeking additional or different adequate protection, moving to vacate the

automatic stay, any Collateral Diminution, (ii) objecting to any subsequent relief sought in the

Cases, or (iii) the validity of the Pledged Equity Vote (as defined in the Objection and

Reservation of Rights of Riverstone [D.I. 63]).

               34.     Reeves Tax District Liens. Notwithstanding any other provision herein,

any statutory liens (collectively, the “Tax Liens”), of The Reeves Tax Districts shall not be

primed by nor made subordinate to any liens granted to any party hereby to the extent such Tax

Liens are valid, senior, perfected, and unavoidable, and all parties’ rights to object to the priority,

validity, amount, and extent of the claims and liens asserted by Reeves Tax Districts are fully

preserved.




         Dated: December 17th, 2019
                                                  CHRISTOPHER S. SONTCHI
         Wilmington, Delaware
                                                  UNITED STATES BANKRUPTCY JUDGE
                                                  33
